297 F.2d 836
M. Eli LIVINGSTONE, Defendant, Appellant,v.FATIMA CHARITIES, INC., et al., Plaintiffs, Appellees.
No. 5879.
United States Court of Appeals First Circuit.
Jan. 24, 1962.

Appeal from the United States District Court for the District of Massachusetts; Charles Edward Wyzanski, Judge.
Harry Sacher, New York City, with whom Samuel Livingstone, Boston, Mass., was on brief, for appellant.
Joseph P. Rooney, Boston, Mass., with whom Ansel B. Chaplin, Boston, Mass., George Broomfield, Chestnut Hill, Mass., Dinsmore Adams, New York City, Gaston, Snow, Motley & Holt, Boston, Mass., and Turk, Marsh, Ouchterloney & Kelly, New York City, were on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
Upon a consideration of the entire record and the briefs submitted by the parties, we believe that the result reached by the district court should be affirmed, 195 F.Supp. 933.